Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 have been cancelled.  Claims 11-20 remain pending.

Specification
The disclosure is objected to because of the following informalities: 
Page 6 – Line 10 recites “8 	Cooling medium channel” wherein it should recite “8.1, 8.2	Cooling medium channel”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Intake Air Channel Second Stage (11);
Inlet Valve (13);
Reciprocating Piston Chamber (16).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
12.1 & 12.2 in Figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "said inlet chamber" & “said outlet chamber” in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  FURTHERMORE, because Claim 12 does recite “an inlet chamber” & “an outlet chamber”, it is also not clear if Claim 13 was meant to be dependent on Claim 12 (which address the antecedent issues identified in Claim 13) OR Claim 13 is supposed to be dependent on Claim 11 (which would require Claim 13 to recite “an inlet chamber” & “an outlet chamber”).
To expedite prosecution, the examiner will examine Claim 13 as intending to be dependent on Claim 12.
Claim 14 recites “said insulation chambers” in Lines 1-2.  This renders the claim indefinite because it is not clear if this claim was meant to recite “said insulation chamber” (since Claim 11 only identifies there being a single insulation chamber being formed in the cylinder head) OR Claim 14 is adding a second/additional insulation chamber that is separate from the insulation chamber recited in Claim 11).
To expedite prosecution, Claim 14 will be interpreted as intending to recite “said insulation chamber”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 17, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkauskas (DE 10 2015 225 069 A1) (Burkauskas hereinafter).
Regarding Claim 11, Burkauskas discloses:  A cylinder head for a reciprocating compressor (see Figure 2) for compressing a compressible working medium (see Paragraph 44), the cylinder head comprising: 
a cylinder cover (8); 
a valve carrier plate (6); and 
an intermediate element (7) disposed between said cylinder cover (8) and said valve carrier plate (6; see Figure 2); 
a plurality of channel sections and/or chambers (2a-c, 3, 4, 5a & 5b) configured to conduct therethrough various media flows, said channel sections and/or said chambers being formed between said valve carrier plate and said intermediate element and between said cylinder cover and said intermediate element, respectively (see Figures 2-3); 
an insulation chamber (10) formed to thermally insulate said channel sections and/or chambers from one another, at least in regions (see Figures 1-4; Figure 1 shows how the insulation chamber (10) forms a serpentine path around the various chambers.  Figures 2-4 show how the insulation chamber (10) axially & radially separates the various chambers from each other, which would result in the insulation chamber thermally insulating the different channel sections and/or chambers (at least in regions) from one another).  
Regarding Claim 12, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  wherein said insulation chamber (10) is formed between an inlet chamber (4) and an outlet chamber (5a) of the cylinder head (see Paragraph 36 & Figures 1-4; The cylinder head is shown to have two inlet chambers (a first inlet chamber (4) for the first stage (18) & a second inlet chamber (2c) for the second stage (19)) AND two outlet chambers (a first outlet chamber (2a) for the first stage (18) & a second outlet chamber (5a) for the second stage (19)).  Figure 2 shows how the insulation chamber (10) is at least partially disposed between the second inlet chamber (2c) and the first outlet chamber (2a), which would have the insulation chamber being “formed between an inlet chamber and an outlet chamber of the cylinder head”.).  
Regarding Claim 13, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  wherein the cylinder head is formed with an outlet channel (2b; This channel acts as the outlet channel for the first stage (18) that connects the outlet of the first stage to the inlet of the second stage), and wherein said insulation chamber (10) is formed to, at least in regions, thermally insulate said inlet chamber (2c) and said outlet chamber (2a) relative to said outlet channel (2b; see Figure 3; This figure shows how the insulation chamber (10) is disposed axially between the outlet channel (2b) AND BOTH the outlet chamber (2a) and the inlet chamber (2c).  So this would have the insulation chamber being formed (at least in regions) to thermally insulate the inlet chamber & the outlet chamber relative to the outlet channel).  
Regarding Claim 14, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  wherein said insulation chambers (10) are substantially formed by recesses in said valve carrier plate (6; see Figures 2-4) and/or in said cylinder cover.  
Regarding Claim 17, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  wherein said intermediate element (7) is formed with connection openings (3) which connect together said channel sections and/or chambers in said valve carrier plate and in said cylinder cover (see Figure 2).
Regarding Claim 19, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  configured as a cylinder head for a multi-stage reciprocating compressor with a plurality of compressor stages (see Figure 2; This figure shows how the cylinder head is for a reciprocating compressor comprising at least a first stage (18) and a second stage (19)), and wherein inlet chambers (2c & 4) of said compressor stages (18 & 19) are arranged between respective outlet chambers (2a & 5a) of said compressor stages (18 & 19; see the annotation of Figure 1 below.  As noted above, Burkauskas is directed to a cylinder head for a two-stage compressor where the cylinder head defines a first stage inlet chamber (4), a first stage outlet chamber (2a), a second stage inlet chamber (2c) & a second stage outlet chamber (5a).  Looking to Figure 1 (wherein Figures 2-4 show the various cross-sections A-A, B-B & C-C through Figure 1), it can be seen that if lines (shown in the annotated figure as a dash followed by two dots) are drawn connecting together the maximum extents of the two outlet chambers (2a & 5a), each of the two inlet chambers (2c & 4) are shown as being arranged “between” the respective outlet chambers).  

    PNG
    media_image1.png
    471
    800
    media_image1.png
    Greyscale

Regarding Claim 20, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  wherein said compressor stages (18 & 19) include a first compressor stage (18) and a second compressor stage (19), and wherein an insulation chamber (10) is formed between an outlet chamber and an inlet chamber of said second compressor stage and/or between an inlet chamber (2c) of said second compressor stage (19) and an inlet chamber (4) of said first compressor stage (18; PLEASE NOTE, the use of “and/or” only requires the prior art to teach one of the described embodiments.  Looking to the annotation of Figure 1 above, it can be seen that the serpentine path of the identified insulation chamber (10) results in the insulation chamber being disposed at least between the inlet chambers of the first & second compressor stages).   

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkauskas, and as further evidenced by NPL “Is water a good conductor of heat”.
Regarding Claim 16, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  wherein said insulation chamber (10) is filled with an insulating material (see Paragraph 19; Burkauskas describes how the identified insulation chamber is filled with water, where water is known as an insulating material (see the attached NPL “Is water a good conductor of heat”.) or contains a vacuum.  

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Burkauskas or, in the alternative, under 35 U.S.C. 103 as obvious over Burkauskas in further view of Yeats et al (US 2016/0053891 A1) (Yeats hereinafter).
Regarding Claim 18, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  wherein said intermediate element (7) is a sealing element (In Burkauskas, the identified intermediate element (7) is disposed between the cylinder cover (8) and the valve plate (6) and is used to define the insulation chamber (10) & the various channel sections and/or chambers (2a-c, 3, 4 & 5a-b), see Figures 2-4 and Paragraphs 34 & 38.  Paragraph 19 specifies that at least cooling water is pumped through the insulation chamber that is defined between the valve plate (6) & intermediate element (7).  The examiner takes official notice that in order for the intermediate element to define these various fluidic channels of the cylinder head the intermediate element would need to be forming some form of seal with the cylinder cover & valve plate, thus making the intermediate element (7) “a sealing element”.
IN THE ALTERNATIVE, Burkauskas could be modified to have their intermediate element (7) modified into a sealing element in view of Yeats.  Yeats is also directed to a cylinder head (10) comprising an upper portion (12) & lower portion (14) that are connected together via a gasket (16; where the gasket is described as being a sealing device in Paragraph 16).  The gasket of Yeats is also shown to define a plurality of apertures for providing fluidic connections between the various chambers/channels that are defined in both the upper portion (12) & lower portion (14), see Figures 2-6, which is structurally identical to the intermediate element of Burkauskas.
Modifying Burkauskas to have the intermediate member be “a sealing element” (as taught by Yeats) would provide the benefit of creating a proper seal between the intermediate sealing element and both of the cylinder head & valve carrier plate to prevent the compressed fluid from leaking out of the plurality of channel sections and/or chambers.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Burkauskas to have the intermediate element be a sealing element, as taught by Yeats, to provide a proper seal to prevent leakage from the plurality of fluid channel sections and/or chambers formed by the cylinder head.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over in further view of Burkauskas in further view of Goldenthal (GB 2,044,365 A) (Goldenthal hereinafter).
Regarding Claim 15, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas fails to disclose:  wherein said insulation chamber contains enclosed ambient air.  
HOWEVER, Goldenthal is also directed to a multi-stage air compressor with a cylinder cover (1) mounted onto a valve plate (15).  The cylinder cover is also defining a plurality of channel sections and/or chambers (4, 5 & 6) AND has a cooling channel (2 & 3) for circulating a coolant to thermally insulate the various channel sections and/or chambers from one another, at least in regions (see Figures 1-3 & Page 1 – Lines 101-112), where the coolant can be water, air or any other suitable substance (see Page 2 – Lines 9-10).
Burkauskas describes how their coolant circulating through the cylinder head is cooling water (see Paragraph 19) and Goldenthal teaches how it is known how air can be used as coolant material.  It is noted that a simple substitution of one known element (in this case, the water coolant of Burkauskas) for another (in this case, the air coolant, as taught by Goldenthal) to obtain predictable results (in this case, a coolant capable of thermally insulating the various chambers of the cylinder head from each other while also providing cooling to those same various chambers) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.   
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Burkauskas to have the coolant material be ambient air, as taught by Goldenthal, because the simple substitution of different types of known coolants would have been considered obvious to a person of ordinary skill in the art (as noted in previous court decisions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mezza et al (US 2011/0070101 A1) & Nation et al (US 6,116,874 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746      

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746